Citation Nr: 1126070	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-26 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for neuropathy.

3.  Whether new and material evidence has been received to reopen a claim for a prostate disorder.

4.  Whether new and material evidence has been received to reopen a claim for an acquired psychiatric disorder, also claimed as psychosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to March 1988.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in April 2010.   A transcript of that hearing is associated with the claims file.  

The issues of service connection for prostatitis and an acquired psychiatric disorder, to include bipolar disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for prostatitis and PTSD were denied in July 1994 and the Veteran did not appeal.  

2.  In July 2004, the RO declined to reopen the claim for service connection for PTSD and denied claims for service connection for psychosis and neuropathy (claimed as mononeuritis.)  The Veteran did not timely perfect an appeal.

3.  Evidence submitted since July 2004 is not material to the issued of service connection for PTSD or neuropathy.  

4.  Evidence submitted since July 1994 indicates that the Veteran has a current diagnosis of hematuria.  

5.  Evidence submitted since July 1994 indicates that bipolar disorder has been diagnosed.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection for prostatitis and PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The July 2004 rating decision denying service connection is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

3.  New and material evidence has not been submitted to reopen the claim for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence has not been submitted to reopen the claim for neuropathy.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

5.  New and material evidence has been submitted to reopen the claim for a prostate disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

6.  New and material evidence has been submitted to reopen a claim for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the present case, claims for service connection for prostatitis and PTSD were denied by rating decision in July 1994, and the Veteran did not appeal.  In a July 2004 rating decision, the RO declined to reopen the claim for service connection for PTSD due to lack of new and material evidence, and denied claims for service connection for psychosis and mononeuritis.  

The evidence of record at the time of the last prior final denial included service treatment records, VA outpatient treatment records, and the report of a VA psychiatric examination conducted in February 1994.  Relevant evidence that has been submitted since that time includes VA outpatient treatment records dated between July 2005 and June 2008, records from the Social Security Administration, including a disability determination, and a transcript of the Veteran's testimony presented before the undersigned in April 2010.  

The Veteran's claim for service connection for PTSD was originally denied because there was no evidence that PTSD had been diagnosed.  The new evidence does not show a current diagnosis of PTSD.  Therefore, the evidence is not material to the issue of service connection for PTSD, and the claim is not reopened.  

The claim for service connection for neuropathy was denied because service treatment records did not indicate that neuropathy began during service, while post-service treatment records indicated a diagnosis of nonspecific leg sensory change due to alcoholic neuropathy.  The new evidence indicates that the Veteran has neurological symptoms in his leg which are due to alcohol abuse.  Nothing in the record suggests that his condition is related to any incident of service.  Therefore, the evidence is not material to the issue of service connection for neuropathy, and the claim is not reopened.  

The claim for service connection for prostatitis was denied because the evidence did not establish that the Veteran had a chronic condition.  The new evidence reflects that the Veteran has continued to report symptoms of hematuria for many years and that he has been treated for acute exacerbations of this condition.  In addition, the evidence includes the report of a January 2007 cystology study in which possible kidney defects were noted.  As the evidence indicates that he has a current genitourinary disability, it is new and material to the claim for service connection, and the claim is reopened.  

The Veteran's claim for service connection for psychosis was denied because there was no evidence that any psychoses were diagnosed in service or afterward.  The newly-received VA outpatient treatment records indicate that he has been diagnosed with bipolar disorder.  Therefore, this new evidence relates to a material fact necessary to establish the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for an acquired psychiatric disorder is reopened.  

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  The reopened claims must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For claims based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

With respect to the claims that have been reopened, no further notice is needed as this is considered a grant of the benefit sought.  As to the claims that were not reopened, the notice letter provided to the Veteran in June 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  

Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available service treatment records.  Further, VA treatment records have been obtained, and the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned in April 2010.  

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an examination in association with his petition to reopen.  As discussed above, the Board concludes that new and material evidence has not been submitted on this claim regarding PTSD and neuropathy.  Accordingly, there is no duty to provide an examination and no error exists.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been submitted, the claim for PTSD is not reopened and the appeal is denied.

New and material evidence having not been submitted, the claim for neuropathy is not reopened and the appeal is denied.

New and material evidence having been submitted, the claim for a prostate disorder is reopened; to that extent only, the appeal is granted.  

New and material evidence having been submitted, the claim for an acquired psychiatric disorder is reopened; to that extent only, the appeal is granted.  


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, claimed as psychosis.  VA outpatient treatment records reflect that he was treated for "emotional problems" in 1989 and 1990.  He was afforded a VA examination in February 1994, in which dysthymia was diagnosed.  The examiner appeared to associate this condition to the Veteran's experiences in service, as well as incidents of abuse which occurred before service.  The examiner stated that the claims file was not available for review, and he did not offer an explicit opinion as to the etiology of the diagnosed disorder.  

VA outpatient treatment records reflect that the Veteran is currently diagnosed as having bipolar disorder, in addition to alcohol and cocaine abuse.  Symptoms of this disorder include depression and anxiety.  Given that these symptoms were reported and treated shortly after the end of active service, the Board finds that an examination is warranted to determine whether the current disability may be related to the Veteran's earlier reported symptomatology.  

The Veteran is also seeking service connection for prostatitis.  Service treatment records indicate that he was treated for this condition on several occasions in service, with symptoms including hematuria.  VA outpatient treatment records reflect that he has consistently reported a long history of hematuria and that he continues to report and seek treatment for hematuria.  Furthermore, as noted above, a January 2007 cystology study indicated that kidney defects may be present.  The Board finds that the medical evidence of record is insufficient to support a decision on the claim, and an examination is required.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the New York Harbor Healthcare System for the period from June 2008 and from the VAMC Northport for the period from September 1999.

2.  Obtain Social Security Administration (SSA) records, including the medical evidence used to determine disability eligibility.

3.  Schedule the Veteran for an examination to determine the current nature and likely etiology of his psychiatric disorder.  The claims folder should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should offer an opinion as to the etiology of any psychiatric disorder diagnosed, to include whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began or was aggravated during the Veteran's service.  A complete rationale should be provided for any opinion expressed. 

4.  Schedule the Veteran for an examination to determine the current nature and likely etiology of his prostate disorder.  The claims folder should be made available to the examiner for review.  

The examiner should conduct a thorough examination and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner should offer an opinion as to the etiology of any diagnosed genitourinary disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that the condition began or was aggravated during the Veteran's service.  A complete rationale should be provided for any opinion expressed. 

5.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


